DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July 2022 has been entered. 
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 6-7, 10-17 and 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation is: “a structure for engaging the second end of the elongate neck” in claim 11. (paragraph [0046] teaches an attachment location of base 102 including one or more magnets, adhesives, fasters, etc.)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 7, 10, 14-16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Egg Medical (EggNest by Egg medical, User and service manual for EggNest XR, 2019) in view of Gainor et al. (US pgPub 2016/0158082) and  further in view of Wemyss (6,305,656) or alternatively, Ahuja (USPN 5,398,176) and further in view of Wemyss (6,305,656).
Regarding claim 1, Egg medical teaches a radiation shielding device (page 11, figure 16, “clear spot shield is a transparent acrylic radiation shield that is used to block radiation to the operators upper body”), comprising: a radiation shield (see paragraph under figure 16); a cross bar (fig. 16 on page 11 shows a bar partially across the vertical direction of the shield (i.e. cross bar)) attachable to the radiation shield (see figure 16) and having a first crossbar end and a second crossbar end (as seen); a flexible elongate neck (gooseneck) having a first end and a second end (one end connected to crossbar and second end attaches to the base platform or side rails, see page 11), the crossbar attached at the first end at an attachment location between the first crossbar end and the second crossbar end (as seen in figure 16), the crossbar attachable to the radiation shield (figure 16), wherein a first portion of the radiation shield extends from the crossbar in a first vertical plane (as seen in figure 16) that is transverse to a second plane that extends through the second end of the flexible elongate neck and the first and second crossbar ends (a rotation of the goose neck about a vertical axis, while keeping the shield in the vertical plane (as seen in figure 16) would place the vertical plane at an angle relative to a plane that extends through the second end of the gooseneck (i.e. portion attached to base platform) and first and second ends of the vertical cross bar.  In other words, since the gooseneck is fixed at one end to the base platform a translation of the shield in a forward or backward direction would result in a transverse plane between coupled portion of neck and crossbar relative to the vertical plane seen in figure 16).
Egg medical only teaches an acrylic radiation shield, thus fails to disclose a non-shape-stable radiation shield.
However, Gainor et al. discloses a radiation protection flag comprised of a rigid radiation protection component 281 above a lateral bar 284 and flexible radiopaque material below the bar 284 (figure 69 and paragraph [0303]).  Thus, thus Gainor teaches a non-shape stable radiation shield with both rigid components and flexible components.
Gainor modifies Egg medical by suggesting additional flexible components below a lateral bar to allow the shielding to accommodate the shape of the patient.
Since both inventions are directed towards radiation protection shields, it would have been obvious to one of ordinary skill in the art to add the flexible components of Gainor to the rigid shield of Egg medical to enable the shield of Egg to be non-shape-stable because it would provide additional shielding to the operator’s body, thus improving radiation protection to the operator. 
The combined device fails to disclose a magnetic disc, the magnetic disc comprising an adhesive layer configured to adhere the magnetic disc to a surface; wherein the elongate neck comprises a magnet configured to attach the elongate neck with the magnetic disc.
However, Wemyss teaches a magnetic disc (14, figures 2 and 6, shows magnetic discs 18 and/or 26 and/or 168), the magnetic disc comprising an adhesive layer configured to adhere the magnetic disc to a surface (14 is adhered to nonferrous surface 16 by adhesive layer (col. 5, lines 60-61 and col. 6, lines 54-57)); wherein the elongate neck comprises a magnet (30, see figure 3, not shown in figure 7, however coupled to base of neck 95 to magnetically couple with 14) configured to attach the elongate neck with the magnetic disc (as seen in figure 11).
Wemyss modifies the combined device by suggesting attachment of the magnet of the elongated neck to a magnetic disc adhered to a surface.
Since both inventions are directed towards coupling necks, it would have been obvious to use the magnetic coupling in the combined device because it would allow for the elongated neck to be attached to non-ferrous surfaces, thereby increasing the flexibility in placement of the elongated neck.  Moreover, the coupling facilitates easy coupling and decoupling of the neck to the surface.
Alternatively to Wemyss alone, Ahuja teaches wherein the elongate neck comprises a magnet configured to attach the elongate neck (trunk 4 (elongate neck) comprises a magnet 2 configured to attach see col. 3, lines 9-12).
Ahuja modifies the combined device by teaching alternative attachments  for the flexible arm.
Since both inventions are directed towards attachment of elongated flexible neck, it would have been obvious to one of ordinary skill in the art to substitute rail receiving channel (see page 15 of Egg medical) for the magnetic fastening of Ahuja because it would be another known form of attachment suitable for fixing a base to a table.  Alternatively, magnetic fixing facilitates a quicker attachment and release as compared to suction cups, therefore one of ordinary skill in the art would be motivated to substitute the rail receiving table for magnetic fixing to improve the ease of attachment and detachment to a surface.
Ahuja requires a paramagnetic surface to attach the magnet 2, therefore the combined device further differs from the claimed invention by not disclosing a magnetic disc, the magnetic disc comprising an adhesive layer configured to adhere the magnetic disc to a surface; the magnet configured to attach the elongate neck with the magnetic disc.
However, Wemyss teaches a magnetic disc (14, figures 2 and 6, shows magnetic discs 18 and/or 26 and/or 168), the magnetic disc comprising an adhesive layer configured to adhere the magnetic disc to a surface (14 is adhered to nonferrous surface 16 by adhesive layer (col. 5, lines 60-61 and col. 6, lines 54-57)); the magnet configured to attach the elongate neck with the magnetic disc (as seen in figure 11).
Wemyss modifies the combined device by suggesting attachment of the magnet of the elongated neck to a magnetic disc adhered to a surface.
Since both inventions are directed towards magnetic coupling, it would have been obvious to use the magnetic disc in the magnetic coupling of the combined device because it would allow for the elongated neck to be attached to non-ferrous surfaces, thereby increasing the flexibility in placement of the elongated neck.
Regarding claim 7, Egg teaches wherein the length of the radiation shield is more than 50% of a length of the elongate neck (figure 16, 9 inch shield vs. 16 inch gooseneck).
Claim 10 is rejected as above in claim 1.
Claim 14 is rejected as above in claim 1.
Claim 15 is rejected as above in claim 1.
Claim 16 is rejected as above in claim 1.
Claim 26 is rejected as above in claim 1.


Claims 3, 4, 11-13, 17, 21-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Egg Medical (EggNest by Egg medical, User and service manual for EggNest XR, 2019) in view of Gainor et al.
Regarding claim 3, Egg medical teaches a radiation shielding device (fig. 16), comprising: a radiation shield (see discussion above in figure 16); a cross bar attachable to the radiation shield and having a first crossbar end and a second crossbar end (see discussion above and figure 16); a flexible elongate neck having a first end and a second end (see discussion above and figure 16), the crossbar attached at the first end at an attachment location between the first crossbar end and the second crossbar end (see discussion above and figure 16), wherein a first portion of the radiation shield extends from the crossbar in a first vertical plane that is transverse to a second plane that extends through the second end of the flexible elongate neck and the first and second crossbar ends (see discussion above) and a second portion of the radiation shield (arbitrarily defining a second portion of the shield) the first portion of the radiation shield is supportable by the elongate neck from the first end in a the vertical plane  above a patient (see figure 16, figure 17 shows shield above patient table, thus over patient) and the second end is positioned at a location below the patient and the first and second portions of the radiation shield (figure 16 shows neck below shield and page 11 discusses attachment to base platform or side rails thus below the patient).
Egg has the same discrepancies as discussed above in claim 1 and fails to disclose the first portion of the radiation shield is supportable by the elongate neck from the first end in the first vertical plane above a patient while a second portion of the radiation shield is supportable on the patient in a second plane that is different from the first vertical plane.
Gainor teaches a radiation protection flag comprised of a rigid radiation protection component 281 above a lateral bar 284 and flexible radiopaque material below the bar 284 (figure 69 and paragraph [0303]).  Thus, thus Gainor teaches a non-shape stable radiation shield with both rigid components and flexible components.  Moreover, Gainor teaches the first portion of the radiation shield is supportable by the elongate neck from the first end in the first vertical plane above a patient (rigid components above bar are first portion see paragraph [0303] and figure 69, note neck is interpreted to be support bar 287) while a second portion of the radiation shield is supportable on the patient in a second plane that is different from the first vertical plane (paragraph [0303], flexible components accommodate the shape of the patient and swivel elements allow rotation in horizontal and vertical planes).
Gainor modifies Egg medical by suggesting additional flexible components below a lateral bar to allow the shielding to accommodate the shape of the patient.
Since both inventions are directed towards radiation protection shields, it would have been obvious to one of ordinary skill in the art to add the flexible components to enable the shield of Egg to be non-shape-stable because it would provide additional shielding to the operator’s body, thus improving radiation protection to the operator. 
Regarding claim 4, Egg in view of Gainor teaches wherein the radiation shield includes an opening defined through a thickness of the radiation shield (Gainor, note vertical rotation of 291 would create an opening), the opening configured to allow passage of an interventional tool from a first side of the radiation shield to a second side of the radiation shield (a tool can pass through a rotated component 291, thus configured to allow passage of an interventional tool).
Regarding claim 11, Egg in view of Gainor teaches the same limitations as discussed above in claim 1.  Moreover Egg teaches  a base (base platform or siderail see page 11) including a structure for engaging the second end of the elongate neck (receiving channel); wherein the base comprises a planar surface configured to be positioned beneath an object while the radiation shield is supported by the base above the object (as seen in figure 17.  Note figure 17 is only used to show the base having a planar surface below the shield and patient mattress).
Regarding claims 12-13 Egg teaches wherein the base comprises a pinch clamp configured to secure the radiation shielding device to an object (fig. 25 on page 15, shows a screw to tighten the receiving channel, thus a pinch clamp).
Regarding claim 17, Egg teaches the base is radio-transparent (page 28, base platform has areas that are not lined in radiation shielding material to facilitate diagnostic imaging).
Regarding claim 21, Egg teaches wherein the object is a patient (page 2, last paragraph), and the planar surface of the base is positioned beneath the patient (base platform used in the place of the patient mattress, thus beneath the patient (see page 5)) while at least a first portion of the radiation shield is supported by the patient (as seen on page 11, figure 17).
Regarding claim 22, Egg teaches wherein a second portion of the radiation shield is supported by the elongate neck (entire shield, thus all portions of the shield supported by neck).
Regarding claim 23, Egg in view of Gainor teaches wherein the second portion of the radiation shield is suspended from the first end of the elongate neck while the first end is positioned above the patient and the second end is positioned at a location below the patient and the first and second portions of the radiation shield (see discussion in claim 3 above).
Regarding claim 24, Egg in view of Gainor teaches wherein a first portion of the radiation shield is supportable by the elongate neck from the first end in a first orientation above a patient while a second portion of the radiation shield is supportable on the patient in a second orientation that is different from the first orientation (see discussion in claim 3 above).
Regarding claim 25, Egg teaches wherein the first portion of the radiation shield is suspended from the first end of the elongate neck while the first end is positioned above the patient and the second end is positioned at a location below the patient and the first and second portions of the radiation shield (see discussion in claim 3 above).
Regarding claim 27, Egg teaches wherein the length of the radiation shield is more than 50% of a length of the elongate neck (figure 16, 9 inch shield vs. 16 inch gooseneck).



Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US pgPub 2013/0320246)  in view of Zimmer (DE-2714859A)(copy of publication submitted with IDS and machine translation submitted with the non-Final rejection of 16 November 2021) in view of Lynn (USPN 5,785,643) in view of Ahuja (USPN 5,398,176) and further in view of Wemyss (6,305,656).
Regarding claim 1, Beck teaches a radiation shielding device (fig. 1), comprising: 
a non-shape-stable radiation shield ([0005], [0012], flexible fabric shield); 
a cross bar attachable to the radiation shield (as seen in figure 1b shield attaches to crossbar) and having a first crossbar end and a second crossbar end (at bend to end of opposite of bar);
an elongate neck (6) having a first end and a second end (as seen in figure 1b), the elongate neck configured to attach to the radiation shield at the first end (as seen in figure 1b 6 attaches shield 7) the crossbar attachable to the radiation shield (as seen in figure 1b), wherein a first portion of the radiation shield extends from the crossbar in a first vertical plane (as seen in figure 1b).
Beck fails to disclose the neck to be flexible.
However, Zimmer teaches a flexible neck ([0012]).
Zimmer modifies Beck by suggesting using a flexible support instead of a rigid support ([0017] teaches rigid arm and flexible taught in [0004] and [0012]).
Since both inventions are directed towards supporting a radiation protective screen/shield, it would have been obvious to one of ordinary skill in the art to substitute the rigid neck of Beck for the flexible one of Zimmer because it would allow for simple handling and free adjustment ([0004] and [0012]), therefore simplifying the desired placement of the shield.
The combined device differs from the claimed invention by not disclosing how the neck of Zimmer could be coupled to the crossbar of Beck and that the vertical plane is transverse to a second plane.
However, Lynn teaches the crossbar (instrument 25 shown as elongated across in figure 1, thus a cross bar) attached at the first end [[of the flexible elongate neck]] (25 attached at 26 of arm 24 flexible by a series of friction locked interconnected ball and socket are segments) at an attachment location (26 attaches to 25 at location seen in figure 1) between the first crossbar end and the second crossbar end (as seen between first and second ends of crossbar) and the vertical plane that is transverse to a second plane that extends through the second end of the elongate neck and the first and second crossbar ends (by positioning 24 such that arm 24 is swung to a perpendicular arrangement, this limitation is met as shown in the annotated figure below).

    PNG
    media_image1.png
    890
    1363
    media_image1.png
    Greyscale

Lynn modifies the combined device by showing how a flexible arm can be attached to a crossbar that  results in the claimed vertical plane relative to a transverse plane.
Since both inventions are directed towards providing flexible arms supporting a crossbar, it would have been obvious to one of ordinary skill in the art to modify the combined device to have the attachment means of Lynn in the combined device because it would solve the problem as to how to connect the flexible elongated neck of Zimmer to the crossbar of Beck, therefore allowing the free adjustment provided by Zimmer while maintaining the ability to support the shield of Beck on the elongated rod.
The combined device further differs from the claimed invention by not disclosing the remaining limitations, however these limitations are obvious in view of Ahuja and Wemyss as discussed above.
Regarding claim 6, Beck teaches wherein the radiation shield comprises barium sulfate (see claim 3).



Claims 3 and11 are rejected under 35 U.S.C. 103 as being unpatentable over Beck in view of Zimmer and further in view of Lynn.
Regarding claim 3, Beck teaches the same limitations as above in claim 1.  Additionally, Beck teaches a base (5) engaging the second end of the elongate neck (at 31 see figure 4); wherein a first portion of the radiation shield is supportable by the elongate neck from the first end in a first vertical plane above a patient (as seen in figure 1) while a second portion of the radiation shield is supportable on the patient in a second plane that is different from the first vertical (Paragraph [0012] teaches the shield is flexible and the height is adjustable via adjustment mechanism 16 (see figures 4 and 5).  Thus, by adjusting the height such that the bottom portion of the shield 7 is supported by the patient in the horizontal position (figure 2)1.  Thus at a second orientation different from the first) and the second end is positioned at a location below the patient and the first and second portions of the radiation shield (31 in figure 4 is at base 5 below the patient ([0012] 5 is between patient support table and mattress).  Thus entire radiation shield is above the second end of the neck).
Beck fails to disclose the neck to be flexible.
However, Zimmer teaches a flexible neck ([0012]).
Zimmer modifies Beck by suggesting using a flexible support instead of a rigid support ([0017] teaches rigid arm and flexible taught in [0004] and [0012]).
Since both inventions are directed towards supporting a radiation protective screen/shield, it would have been obvious to one of ordinary skill in the art to substitute the rigid neck of Beck for the flexible one of Zimmer because it would allow for simple handling and free adjustment ([0004] and [0012]), therefore simplifying the desired placement of the shield.
The remaining limitations are obvious in view of Lynn as discussed above in claim 1.
Regarding claim 11, Beck teaches the same limitations as above in claim 1.  Additionally, Beck teaches a base (5) including a structure (31, see figure 4) for including structure for engaging the second end of the elongate neck (15); wherein the base comprises a planar surface configured to be positioned beneath an object while the radiation shield is supported by the base above the object ([0012] teaches 5 supported between table and mattress. Figure 4 shows 5 as planar).
Beck fails to disclose the neck to be flexible.
However, Zimmer teaches a flexible neck ([0012]).
Zimmer modifies Beck by suggesting using a flexible support instead of a rigid support ([0017] teaches rigid arm and flexible taught in [0004] and [0012]).
Since both inventions are directed towards supporting a radiation protective screen/shield, it would have been obvious to one of ordinary skill in the art to substitute the rigid neck of Beck for the flexible one of Zimmer because it would allow for simple handling and free adjustment ([0004] and [0012]), therefore simplifying the desired placement of the shield.
The remaining limitations are obvious in view of Lynn as discussed above in claim 1.
	

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Rubenstein et al. (USPN 5,417,225) in view of Zimmer in view of Lynn.
Regarding claim 3, Rubenstein teaches a radiation shielding device (abstract), comprising: 
a non-shape-stable radiation shield (shield 5 drapes over legs (col. 4, lines 9-11), thus deformable because of gravity and non-shape stable as understood by paragraph [0058] of the instant specification); 
a crossbar (105) attachable to the radiation shield (5) and having a first crossbar end and a second crossbar end (as seen in figure 4);
an elongate neck (fig. 4, 120) having a first end (105) and a second end (attached to base 125), the elongate neck configured to attach to the radiation shield at the first end (as seen in figure 4); 
the crossbar attached at the first end at an attachment location (as seen in figure 4);
a base (125) including a structure for engaging the second end of the elongate neck (some structure required to attach pole to base); 
wherein a first portion of the radiation shield is supportable by the elongate neck from the first end in a first vertical plane above a patient (as seen in figure 1 portion above aperture 125 supported above patient) while a second portion of the radiation shield is supportable on the patient in a second plane (col. 4, lines 9-11) that is different from the first plane (portions that drape over legs would be in a different orientation than the aperture 15 and rest of the shield that is hanging from support) and the second end is positioned at a location below the patient and the first and second portions of the radiation shield (second end in 125 that connects to rail 135 of table 80, thus below drape and patient).
Rubenstein et al. fails to disclose the neck to be flexible.
However, Zimmer teaches a flexible neck ([0012]).
Zimmer modifies Rubenstein et al.  by suggesting using a flexible support instead of a rigid support ([0017] teaches rigid arm and flexible taught in [0004] and [0012]).
Since both inventions are directed towards supporting a radiation protective screen/shield, it would have been obvious to one of ordinary skill in the art to substitute the rigid neck of Rubenstein et al.  for the flexible one of Zimmer because it would allow for simple handling and free adjustment ([0004] and [0012]), therefore simplifying the desired placement of the shield.
The remaining limitations are obvious in view of Lynn as discussed above in claim 1.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Egg Medical (EggNest by Egg medical, User and service manual for EggNest XR, 2019) in view of Gainor et al. (US pgPub 2016/0158082) and  further in view of Wemyss and further in view of DeMeo et al. (US pgPub 2004/0004196).
Regarding claim 6, Egg fails to disclose the material of the radiation shield.
However, DeMeo teaches radiation protective material of barium sulfate ([0043]).
DeMeo modifies the combined device by suggesting a material of the radiation shield.
Since both inventions are directed towards radiation shields, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to select barium sulfate as the radiation shielding material because as compared to lead barium sulfate is “lighter in weight, less expensive and have fewer known health hazards” ([0043]).


Relevant art of interest to the application
Rees (US pgPub 2016/0317110) teaches positioning a base of a radiation shield under a patient (see figures 22a-22B and paragraph [0099])
Gordon (US pgPub 2019/0336088) teaches a radiation shield that has a post supporting the shield and a base.
Beck (20130320246) also teaches a support plate 5 for supporting a shield under a patient see fig. 4 and paragraph [0013].
All of 20200135355, 20030091156, 20160158082, 20180226163 and 
20060076522 teach various radiation shields and support structures thereof.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Further see note obviousness interpretation of the claim limitation as discussed in examiner’s interview summary of 12 July 2022